United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                 May 28, 2003

                         FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                         Clerk

                                No. 02-30796


                              DANNY M. FRILOUX,

                                                     Plaintiff-Appellant,

                                   versus

                UNUM LIFE INSURANCE COMPANY OF AMERICA,

                                                      Defendant-Appellee.


              Appeal from the United States District Court
                  for the Eastern District of Louisiana
                               (01-CV-2041)


Before JOLLY, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Friloux challenges the termination of his long-term disability

benefits after he received the benefits for several months during

2000, claiming:      (1) the     district court failed to give enough

weight   to    the   Social    Security     Administration’s     finding      of

disability; (2) the district court erred in applying the “national

economy” employment standard; and (3) the evidence in the record




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
demonstrates that UNUM abused its discretion by discontinuing the

benefits.

     Friloux conceded at oral argument that the plan provides that

the “national economy” standard shall be used.           In any event,

having   heard   oral   argument,   having   reviewed   the    briefs   and

pertinent parts of the record, and essentially for the reasons

stated by the district court, the discontinuance of benefits is

                                                              AFFIRMED.




                                    2